DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 10/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 13-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Objections
Claim 8 is objected to because of the following informalities:  line 2 “which unit” should reach --in which the unit--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second electrode" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-12 are rejected by virtue of their dependence on a rejected base claim. For examination purposes, the examiner interprets “the second electrode” to be --the second channel--.
Claim 5 recites “further comprises a control timing electrode in the second channel and comprises a start electrode” and claim 1 recites “the second channel comprises a pair of electrodes.” However, this is unclear if the control timing electrode and the start electrode recited in claim 5 are the same or different electrodes than the recited pair of electrodes recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2014/0014509, hereinafter Yan.
Regarding claim 1, Yan teaches a fibrinogen assay cartridge (item 202 and paragraph [0045]) comprising: a sample inlet (item 212) in fluid contact with a first channel (the combination of items 204 and 210) and a second channel (paragraph [0032], the combination of a different reaction area and connecting channel); wherein the first channel (items 204 and 210) comprises thrombin (paragraph [0067]) and a timing electrode (item 224); wherein the second channel comprises a pair of electrodes adapted to detect impedance across the channel (paragraph [0032] and [0046]); and, wherein the cartridge is configured to determine a time taken for a sample fluid to flow to the timing electrode of the first channel (intended use MPEP § 2114 (II) and is taught in paragraphs [0049]-[0052), and configured to measure an impedance or resistance of the sample in the second channel (intended use MPEP § 2114 (II) and is taught in paragraph [0046].
While Yan does not address an impedance or resistance measured across the pair of electrodes is proportional to an amount of particles in the sample, and a time for the sample to flow to the timing electrode is inversely proportional to an amount of fibrinogen in the sample fluid, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the same values are measured and therefore the results obtained would be the same. Absent persuasive evidence that the measured values are different, the prior art is considered to have the same properties with respect to what the impedance or resistance is associated with and what the time is associated with as that is claimed. MPEP § 2112.01 (I-IV).
Regarding claim 2, Yan teaches wherein the channels are lateral flow channels (figure 2).
Regarding claim 3, Yan teaches wherein an inlet channel flows from the sample inlet and branches to the first and second channels (paragraph [0032]).
Regarding claim 4, Yan teaches wherein the cartridge further comprises a start electrode (items 216 and 220) between the inlet (item 212) and timing electrode (item 224) (figure 2), whereby flow of sample can be detected and timed as it flows between the start and timing electrodes (intended use MPEP § 2114 (II)).
Regarding claim 5, Yan teaches wherein the cartridge further comprises a control timing electrode (item 224) in the second channel and comprises a start electrode (items 216 and 220) between the inlet and control timing electrode (figure 2), whereby flow of sample can be detected and timed as it flows between the start and control timing electrodes (intended use MPEP § 2114 (II)).
Regarding claim 6, Yan teaches wherein the second channel comprises no thrombin (paragraph [0071]).
Regarding claim 7, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Yan and the apparatus of Yan is capable of working on whole blood. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Yan (see MPEP §2115). 
Regarding claim 8, Yan teaches wherein the electrodes are in electrical contact with a processing unit (item 302 and figure 3), which unit detects the impedance parameter from the impedance electrodes and determines a percent particles of the sample (intended use MPEP § 2114 (II) and is taught in paragraph [0051]); or wherein the processing unit detects a fluid front of the sample contacting the timing electrode to determine a of fibrinogen value for the sample (intended use MPEP § 2114 (II)).
Regarding claim 12, Yan teaches an assay device comprising the processing unit (item 302) and cartridge (item 202) of claim 9 (figure 3).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Li, Hua, et al., “Correcting the effect of hematocrit in whole blood coagulation analysis on paper-based lateral flow device,” Anal. Methods, 2018, 10, 2869-2874, hereinafter Li.
Regarding claims 9 and 10, Yan teaches all limitations of claim 8; however, Yan is silent as to the processing unit configured to adjust the fibrinogen value for the percent of particles in the sample based on an algorithm.
Li teaches a hematocrit correction for whole blood coagulation analysis in which a mathematical calibration is utilized to correct the effect of hematocrit on blood coagulation (Li, page 2872, column 2, paragraph 3) as the hematocrit value will affect the measured blood coagulation properties measured (Li, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the processing unit adjust the fibrinogen value for the percent of particles in the sample based on an algorithm because the hematocrit value will affect the measured blood coagulation properties measured (Li, abstract).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of United States Application Publication No. 2018/0141039, hereinafter Reilly.
Regarding claim 11, Yan teaches thrombin is coated in the first channel (paragraphs [0029] and [0067]).
However, Yan is silent with regards to specific location for the thrombin coating, therefore, it would have been necessary and thus obvious to look to the prior art for conventional locations to coat the thrombin. Reilly provides this conventional teaching showing that it is known in the art to coat reagents on both the upper and lower surfaces (Reilly, paragraph [0050]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to coat the thrombin on the top and bottom of the first channel motivated by the expectation of successfully practicing the invention of Reilly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796